Citation Nr: 0425146	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Entitlement to basic eligibility for dependent's education 
assistance under Chapter 35 of 38 U.S.C.A.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

In a December 1946 statement from the War Department, the 
veteran's dates of active duty were listed as from May 1939 
to December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Atlanta, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
In particular, the Board notes that the veteran died in 
February 2000 of cardiac arrest associated with coronary 
artery disease.  At the time of his death, service connection 
had been established for pulmonary tuberculosis.  The 
appellant, the veteran's surviving spouse, states her belief 
that the veteran's service-connected disability contributed 
substantially and materially to the veteran' death.  It is 
remarkable to note that no reference to pulmonary 
tuberculosis is made on the certificate of death.  

The Board observes that the veteran's private medical records 
from the Hamilton Medical Center, dated in July 1998, records 
from Emory University Hospital (including records from Dr. 
Pine) dated in June and July 1998, and records from the Emory 
Clinic from February 1997 through June 1998 (including notes 
from Dr. Smith) are contained in the record.  Although the 
certificate of death notes that the veteran died at his 
residence, no account has been made for the interval of 
treatment between 1998 and 2000.  However, a March 2000 
medical statement was received from J. H. Poehlman, M.D that 
is to the effect that the veteran's advanced pulmonary 
fibrosis in addition to obstructive pulmonary disease 
contributed in a major fashion to his overall decline in 
health and eventually his death.  No medical treatment 
records from the above-stated period have been obtained from 
this physician.  

In view of the foregoing, and in order to afford the 
appellant every consideration in the presentation of her 
claim, this case is remanded to the RO for the following 
actions:  

1.  The RO should ask the appellant to 
identify the sources of medical treatment 
provided to the veteran for pulmonary 
tuberculosis since his discharge from 
service.  The RO should thereafter 
attempt to obtain reports of treatment 
from the sources identified by the 
appellant.  Clinical records of clinical 
treatment from Dr. Poehlman should be 
obtained as well.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  The appellant should be asked to 
submit any pertinent evidence that she 
may have in her possession that has not 
been made a part of the record 
previously.  The appellant is asked not 
to send duplicate material.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  Thereafter, the veteran's clinical 
record should be reviewed by a pulmonary 
specialist in order to obtain an nexus 
opinion.  Based on a review of the 
clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran's service-connected 
pulmonary tuberculosis contributed 
substantially or materially to the 
veteran's death or made him materially 
less capable of resisting the effects of 
the condition causing death.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
service-connected pulmonary tuberculosis 
contributed substantially or materially 
to the veteran's death or made him 
materially less capable of resisting the 
effects of the condition causing death.  
The clinical basis for the opinion should 
be set forth in detail.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



